     Case 5:20-cv-00971-ODW-KS Document 29 Filed 12/02/20 Page 1 of 2 Page ID #:370




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
       ANDRE MARVIN JENNINGS,            )           NO. EDCV 20-971-ODW (KS)
11                  Petitioner,          )
12           v.                          )
                                         )           ORDER ACCEPTING FINDINGS AND
13     PEOPLE OF THE STATE OF            )           RECOMMENDATIONS OF UNITED
14     RIVERSIDE, CA,                    )           STATES MAGISTRATE JUDGE
                       Respondent.       )
15
       _________________________________ )
16
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition for Writ
19     of Habeas Corpus (“Petition”), the Motion to Dismiss (“Motion”) and related briefing, the
20     Report and Recommendation of United States Magistrate Judge (“Report”), and Petitioner’s
21     Objections (which Petitioner titled “Motion to Stay”) to the Magistrate Judge’s Report and
22     Recommendation (“Objections” or “Stay Motion).
23
24           Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted
25     a de novo review of those portions of the Report to which objections have been stated. In
26     particular, the Court carefully reviewed the Objections to determine whether Petitioner is in
27     fact requesting a stay. As with Petitioner’s other filings, including his October 15, 2020 filing,
28     which was similarly titled “Motion to Stay Motion to Stay” (Dkt. No. 24) (errors in original),
     Case 5:20-cv-00971-ODW-KS Document 29 Filed 12/02/20 Page 2 of 2 Page ID #:371




 1     the Objections neither address Respondent’s Motion to Dismiss nor explain how Petitioner
 2     satisfies the prerequisites for a stay, which the Court has repeatedly articulated (see, e.g., Dkt.
 3     No. 23).    Therefore, having completed its review, the Court accepts the findings and
 4     recommendations set forth in the Report with the following amendment: on page 6, lines 5-6
 5     shall read “entered dismissing this action without prejudice for failure to comply with court
 6     orders.”
 7
 8           Accordingly, IT IS ORDERED that: (1) the Motion is GRANTED; (2) the Petition is
 9     DENIED; and (3) Judgment shall be entered dismissing this action without prejudice.
10
11     DATED: December 2, 2020
12                                                             ________________________________
13                                                                      OTIS D. WRIGHT
                                                                UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
